Order unanimously reversed on the law without costs and motion and cross motion granted. Memorandum: Supreme Court abused its discretion in denying the motion of defendant James Coyle and the cross motion of defendant Daniel J. English to bifurcate the trial. The general rule is that the issues of liability and damages in a negligence action are distinct and severable and should be tried and determined separately (see, Perez v Millard Fillmore Hosp., 263 AD2d 957). Although an exception to the general rule arises when the injuries sustained by plaintiffs have an important bearing on the issue of liability and are probative in determining how the accident occurred, plaintiffs failed to establish the applicability of that exception (see, Loncz v Blagrove, 254 AD2d 735, 736; Kotarski v Kotecki & Sons, 239 AD2d 909). (Appeals from Order of Supreme Court, Erie County, O’Donnell, J. — Bifurcate Trial.) Present — Pine, J. P., Wisner, Scudder and Lawton, JJ.